Blodgett, District Judge.
This case is now before the court on a motion for a preliminary injunction to restrain the alleged infringement of patent No. 336,385, granted February 16, 1886, to Charles Edward -Chamberland, for a filtering compound. The scope and characteristics •of the patent are perhaps best disclosed by the patentee himself, in his specification, where he says:
“The means hitherto employed for filtering water ordinarily consist in the use of burned brick, powdered substances, and various other materials, but which, either from the character of the materials themselves, or from the manner in which they are used or compounded, are not -fully satisfactory, where great thoroughness in filtering is requisite. However efficient the named substances may be for filtering purposes, yet they do not, however, retain all germs or microbes, or extremely fine organisms, which are in suspension in the water or other liquid. * * * My invention is designed more completely to hold back and retain such germs. The compound is formed substantially of pipe clay, or any other suitable clay, and porcelain *147earth, or its equivalents, hereinafter named. The clay is diluted in water, and then mixed with the porcelain earth or its equivalents. The porcelain earth is ground or reduced to fine powder in any suitable mill, after having been previously baked in any suitable kiln. The proportions are from twenty to forty.per cent, of clay to sixty to eighty per cent, of porcelain earth or its •equivalents. They may, however, vary, more or less. I wish it, however, to be understood that I do not limit myself to the above-named substances, for the same, or very much the same, result may be attained by using, for instance, silex, magnesia, or its equivalent, instead of porcelain earth. * * * A filtering body produced from the above compound is homogeneous, and fulfils the required conditions for filtering. I do not wish to be understood as laying claim, broadly, to the materials hereinabove mentioned as a filtering compound, but only when they are treated as above specified.”
The proof is, I think, quite convincing that defendants use a filtering •compound made by combining kaolin clay or porcelain earth and finely-ground silex in about the proportions of 30 to 45 per cent, of kaolin and the balance ground silex. This, I think, is an infringement of the patent, as the patentee expressly says:
“I do not limit myself to the above-named substances, [pipe-clay and porcelain earth,] for the same, or very much the same, result may be attained by using, for instance, silex, magnesia, or its equivalent, instead of porcelain •earth.”
The utility of this compound for filtering purposes is, I think, abundantly established by the proof, as it now stands, for the purposes of •this motion. The infringement being established, as I think it is by the proof, an injunction will be ordered, as prayed.
A bond would be required as a condition of granting this injunction, but for the proof in the record showing that the defendants in this suit have been guilty'of bad faith towards the complainants, to such an ex-dent that they are not equitably, as I think, entitled to the protection •of the bond from complainants.